DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/16/2020 has been considered and entered.  The amendment overcomes the rejections based on indefiniteness which are hereby withdrawn.  The response has been considered but was not found persuasive over the obviousness rejections based on Mitacek (US 3,432,431)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitacek (US 3,432,431)
In regards to claim 1, Mitacek teaches a grease composition having at least one powdered polymer (abstract).  The composition comprises mineral, vegetable or animal oil (column 1 lines 66 – 70).  The composition comprises soaps in amounts of up to 20% such as meta soaps of acids such as stearic acid such as preferably lithium soap of 12-hydroxystearic acid which function as thickeners (column 2 lines 4 – 16).  Other additives normally used in greases can be present such as mica which can be present in amounts of less than 10% by weight (i.e., 0 to 10%) of the grease (column 2 lines 47 – 57).  Mica meets the limitation of non-soap thickener component of the claim as recited in claim 10.  
Mitacek teaches the composition having the claimed ingredients in the recited amounts thus allowing for the oil to be present in amounts recited in the claim.  For instance, in the examples, the base oil is present as remainder in amounts of 89% or 90% (Table 1).  The grease can comprise sub-divided polymers (i.e., polymeric particles) such as preferably homopolymer of ethylene or homopolymers of propylene or their copolymer (i.e., polyolefin) and can be present as high density polymer (i.e., high density polyethylene or HDPE) (column 2 lines 58 – 65).  Such polymers are present in amounts of from about 0.1 to about 10% or from about 0.5 to about 5% by weight of the grease (column 2 lines 67 – 71).  The polymers can be substantially spherical or irregular (column 3 lines 31 – 33).  
In one example, the polymer is powdered polyethylene (Microthene 608) having an average diameter of less than 74 microns is present at 1% by weight of the grease, and thickener is present at 9% with a remainder of oil at 90% which provides the claimed amounts (Example ).  Additionally, according to applicant’s specification Microthene are spherically shaped polyolefin microparticles [See 0034 of Applicant’s Specification).
Since the polymer can either be substantially spherical or irregular, the claimed limitation appears to be anticipated or is at least obviated.
In regards to claim 2, Mitacek teaches the grease composition having the polyolefin particles as previously stated.
In regards to claim 3, Mitacek teaches the composition wherein the polyolefins are high density polyethylene having density of at least 0.94 grams per cubic centimeter (column 2 lines 62 – 65).  However, it is noted that the density of low density polyethylene (LDPE) typically ranges from 0.91 to 0.94 and the density of high density polyethylene (HDPE) is typically from 0.93 to 0.97, and thus there is an overlap by definition and the HDPE of Mitacek meets the general definition both of LDPE and HDPE where the densities overlap or would at least be considered to be borderline (See attached document on densities of LDPE).
In regards to claim 4, Mitacek teaches the composition wherein the particles are substantially spherical in shape.
In regards to claims 5, 6, Mitacek teaches the composition having the particles with sizes of less than 75 microns (m) as previously stated.
In regards to claims 7 – 11, Mitacek teaches the composition having the claimed ingredients in the recited amounts thus allowing for the oil to be present in amounts recited in claim 11.  For instance, in the examples, the base oil is present as remainder in amounts of 89% or 90% (Table 1).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Mitacek fails to teach the combination of claimed ingredients and their presence in the claimed amounts.  The argument is not persuasive.
Mitacek teaches base oil, soap thickener, spherical polyolefin microparticles component and mica thickener of the claims each of which are present in amounts overlapping the claimed ranges as referenced in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771